3*8-/5
                               ELECTRONIC RECORD




COA #      03-13-00066-CR                        OFFENSE:        2.03


           Maurice Samuel Arrington v. The
STYLE:     state ofTexas                         COUNTY:         Bell

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    426th District Court


DATE: 03/05/15                    Publish: NO    TC CASE #:      69198




                           IN THE COURT OF CRIMINAL APPEALS


          Maurice Samuel Arrington v. The
STYLE:    State of Texas                                                 31$-AT
          PRO SE                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R&0*?P                                       JUDGE:

DATE:     /D/i>7/*-0Lr                                SIGNED:                           PC:

JUDGE:     IjU CU^^-                                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD